American Century Capital Portfolios, Inc. Prospectus Supplement Global Real Estate Fund Supplement dated August 19, 2011 ¡ Prospectus dated August 1, 2011 The following replaces the Example language on page 2 of the prospectus. Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: The following replaces the Foreign Securities language in the Principal Risks section on page 3 of the prospectus. • Foreign Securities ― The fund invests in foreign securities, which can be riskier than investing in U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. The following replaces the fifth paragraph under What are the principal risks of investing in the fund? on page 6 of the prospectus. The fund invests in foreign securities, which is generally riskier than investing in U.S. securities. These additional risks include fluctuations in currency exchange rates, less stable political and economic structures, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply in the United States. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-729311108
